DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on March 31, 2021

Claims 1-20 are pending
 
Drawings
Acknowledgment is made of applicant’s drawings submitted on 3/31/2021.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 10/21/2021

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 3/31/2021.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 2 and 7 recite the indefinite phrase, “a critical transport”. It’s unclear if the indefinite phrase, “a critical transport” are the same or different. Therefore, claims 2-8 and 10-16 are similarly rejected due to their dependence on the rejected independent claims.

Claims 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 6 and 7 recite the phrase, “the determined dependent transports” and “dependent transports are determined”, respectively. It’s unclear if the “transports” recited on lines 6 and 7 are the same or different. Therefore, claims 2-8 are similarly rejected due to their dependence on the rejected independent claim.
Claims 7 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line recites the indefinite phrase, “a critical transport”. It’s unclear if the indefinite phrase, “a critical transport” is the same as the phrase, “a critical transport” recited in claims 1 and 9, respectively. Therefore, claim 8 is similarly rejected due to its dependence on the rejected dependent claim.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 1 and 3 recite the indefinite phrase, “a transport”. It’s unclear if the indefinite phrase, “a transport” are the same or different. Therefore, claims 10-16 and 18-20 are similarly rejected due to their dependence on the rejected independent claims.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims invoke 35 U.S.C. 112(f). However, a review of the specification fails to disclose sufficient corresponding structure to implement the claimed functions. Therefore, claims 10-16 and 18-20 are similarly rejected due to their dependence on the rejected independent claims.



The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Claims 9 and 17 recite: …a computer system…comprising: a source system configured to provide…,  a destination system configured to receive…, a transport profiler configured to analyze…, A review of the specification does not indicate that the limitation recite sufficient structure to implement the claimed functions.Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1-5, 6, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190312793, Hazen in view of US 20200193491, Hu

 	In regards to claim 1, Hazen teaches a method for analyzing multiple transports comprising: identifying a critical transport from the multiple transports(US 20190312793, Hazen, para. 0024, 0077 and 0090, where tracking data identifies transport management data, wherein an ERP[enterprise resource planning system] may be updated to form multiple transports); removing the critical transport(US 20190312793, Hazen, para. 0003 and 0070, where a service management plan, used to implement an ERP defining transport information, may entail removing one or more phases[e.g. critical transport]); determining, using objects from the transports, which transports are dependent on the critical transport(US 20190312793, Hazen, para. 0045, where the transformation platform may identify a set of priorities[i.e. critical transport] that define a target state[i.e. object] for an ERP);  	Hazen does not teach iteratively repeating the removing and determining steps by treating the determined dependent transports as a critical transport that is removed and then dependent transports are determined from that transport 	However, Hu teaches iteratively repeating the removing and determining steps by treating the determined dependent transports as a critical transport that is removed and then dependent transports are determined from that transport(US 20200193491, Hu,  fig. 4 and para. 0053 and 0061, where structural features are determined based on a ranking[i.e. critical transport] and removed until a dependent feature is determined).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003)
 
 	In regards to claim 2, the combination of Hazen and Hu teach the method of claim 1, wherein the iteratively repeating continues until there are no determined dependent transports or critical transports(US 20200193491, Hu,  fig. 4 and para. 0061, where redundantly structural features are iteratively removed and ranking scores calculated until there are no remaining redundant structural features remaining).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003) 

 	In regards to claim 3, the combination of Hazen and Hu teach the method of claim 2, further comprising: providing an import recommendation for the multiple transports after the iteratively repeating is finished(US 20200193491, Hu,  fig. 4, para. 0053, where after repeating a series of iterations until one feature is remaining for provisioning a new feature permutation).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003)

 	In regards to claim 4, the combination of Hazen and Hu teach the method of claim 1, wherein the determining comprises initiating an inspection of which transports are dependent without the critical transport(US 20190312793, Hazen, para. 0003 and 0024, where the transportation management data includes tracking data that identifies location, scheduling, and routing information and wherein a method may select machine-learning-driven analysis of a set of observations[i.e. inspections] and priorities to make recommendations[e.g. identifying transports that are dependent without critical transport]).  

 	In regards to claim 6, the combination of Hazen and Hu teach the method of claim 1, wherein each of the transports has a usage relation(US 20190312793, Hazen, para. 0096, where an ERP system data may be stored in a relational database).  

 	In regards to claim 9, Hazen teaches in a business application, a computer system for verifying a transport, comprising: a source system configured to provide a transport(US 20190312793, Hazen, para. 0024, 0077 and 0090, where tracking data identifies transport management data, wherein a transformation platform provides transport information from an environment within[i.e. source] SAP ERP system); a destination system configured to receive the transport(US 20190312793, Hazen, para. 0077, where an environment outside the SAP ERP system is configured to receive[i.e. destination] transmission data); and a transport profiler configured to analyze the transport prior to transmission from the source system to the destination system(US 20190312793, Hazen, para. 0077, wherein an SAP ERP system may be configured[e.g. profiled] to check for installation errors, license information for using service management tools to prepare the one or more environments prior to permitting data transmission between environments within the SAP ERP system[i.e. source] and an environment outside the SAP ERP system[i.e. destination]), wherein the analysis comprises: identifying a critical transport from multiple transports(US 20190312793, Hazen, para. 0024, 0077 and 0090, where tracking data identifies transport management data, wherein an ERP[enterprise resource planning system] may be updated to form multiple transports); removing the critical transport(US 20190312793, Hazen, para. 0003 and 0070, where a service management plan, used to implement an ERP defining transport information, may entail removing one or more phases[e.g. critical transport]); determining, using objects from the transports, which transports are dependent on the critical transport(US 20190312793, Hazen, para. 0045, where the transformation platform may identify a set of priorities[i.e. critical transport] that define a target state[i.e. object] for an ERP);  	Hazen does not teach iteratively repeating the removing and determining steps by treating the determined dependent transports as a critical transport that is removed and then dependent transports are determined from that transport 	However, Hu teaches repeating the removing and determining steps by treating the determined dependent transports as a critical transport that is removed and then dependent transports are determined from that transport (US 20200193491, Hu,  fig. 4 and para. 0053 and 0061, where structural features are determined based on a ranking[i.e. critical transport] and removed until a dependent feature is determined).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003) 
 	In regards to claim 10, the combination of Hazen and Hu teach the computer system of claim 9, wherein the business application comprises at least one of Customer Relationship Management (CRM), Supplier Relationship Management (SRM), Supply Chain Management (SCM), Product Life-cycle Management (PLM), Human Capital Management (HCM), Integration Platforms, Business Warehouse (BW), Business Intelligence (BI), or enterprise resource planning (ERP) (US 20190312793, Hazen, para. 0003, where a fully integrated enterprise resource planning is implemented).  
 	In regards to claim 11, the combination of Hazen and Hu teach the computer system of claim 9, wherein the business application comprises a software application that comprises at least one of SAP software, Oracle software, Microsoft software, Siebel software, JD Edwards software, Salesforce, Workday, Netsuite, or PeopleSoft software(US 20190312793, Hazen, para. 0020, where a SAP based ERP system may be realized).  
 	In regards to claim 12, the combination of Hazen and Hu teach the computer system of claim 9, wherein the iteratively repeating continues until there are no determined dependent transports or critical transports(US 20200193491, Hu,  fig. 4 and para. 0061, where redundantly structural features are iteratively removed and ranking scores calculated until there are no remaining redundant structural features remaining). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003)  
 	In regards to claim 13, the combination of Hazen and Hu teach the computer system of claim 12, wherein the analysis further comprises: providing an import recommendation for the multiple transports after the iteratively repeating is finished(US 20200193491, Hu,  fig. 4, para. 0053, where after repeating a series of iterations until one feature is remaining for provisioning a new feature permutation).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Hu because a user would have been motivated to apply the sorted product parameter information, taught by Hu, with the transportation management system, taught by Hazen, in order to derive product transport information between a client and organizations(see Hu, para. 0003) 
 	In regards to claim 14, the combination of Hazen and Hu teach the computer system of claim 12, wherein the determining comprises initiating an inspection of which transports are dependent without the critical transport(US 20190312793, Hazen, para. 0003 and 0024, where the transportation management data includes tracking data that identifies location, scheduling, and routing information and wherein a method may select machine-learning-driven analysis of a set of observations[i.e. inspections] and priorities to make recommendations[e.g. identifying transports that are dependent without critical transport]). 
 	In regards to claim 16, the combination of Hazen and Hu teach the computer system of claim 12, wherein the identifying a critical transport comprises identifying a single transport with an issue that is removed and the remaining of the multiple transports are examined for the determining of the dependent transports from among the multiple transports(US 20190312793, Hazen, fig. 1f, para. 0003 and 0070, where a service management plan, used to implement an ERP, may entail removing one or more phases[e.g. critical transport] by a user and wherein a transformation platform may identify performance statistics to identify dependencies).

2.) Claims 5, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190312793, Hazen in view of US 20200193491, Hu and further in view of US 20210258303, Branch

 	In regards to claim 5, the combination of Hazen and Hu teach the method of claim 1. The combination of Hazen and Hu do not teach wherein the determining which transports are dependent comprises generating a list of transports with potential issues due to the transport 	However, Branch teaches wherein the determining which transports are dependent comprises generating a list of transports with potential issues due to the transport (US 20210258303, Branch, para. 0046, where a list of unsatisfied requirements is generated that identifies paths, sub-paths and dependencies).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hazen and Hu with the teaching of Branch because a user would have been motivated to use the component dependency errors, taught by Branch, in order to identify transport deficiencies resulting transport component errors(see Branch, para. 0032) 

 	In regards to claim 7, the combination of Hazen and Hu teach the method of claim 1. The combination of Hazen and Hu do not teach wherein the identifying a critical transport comprises identifying a single transport with an issue 	However, Branch teach wherein the identifying a critical transport comprises identifying a single transport with an issue (US 20210258303, Branch, para. 0046, where a list of unsatisfied requirements is generated that identifies paths,  sub-paths and dependencies, wherein at least one error is identified).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hazen and Hu with the teaching of Branch because a user would have been motivated to use the component dependency errors, taught by Branch, in order to identify transport deficiencies resulting transport component errors(see Branch, para. 0032)  

 	In regards to claim 8, the combination of Hazen, Hu, and Branch teach the method of claim 7, wherein the single transport with an issue is removed and the remaining of the multiple transports are examined for the determining of the dependent transports from among the multiple transports(US 20190312793, Hazen, fig. 1f, para. 0003 and 0070, where a service management plan, used to implement an ERP, may entail removing one or more phases[e.g. critical transport] by a user and wherein a transformation platform may identify performance statistics to identify dependencies).  

 	In regards to claim 15, the combination of Hazen and Hu teach the computer system of claim 12. The combination of Hazen and Hu do not teach wherein the determining which transports are dependent comprises generating a list of transports with potential issues due to the transport 	However, Branch teaches wherein the determining which transports are dependent comprises generating a list of transports with potential issues due to the transport (US 20210258303, Branch, para. 0046, where a list of unsatisfied requirements is generated that identifies paths, sub-paths and dependencies).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hazen and Hu with the teaching of Branch because a user would have been motivated to use the component dependency errors, taught by Branch, in order to identify transport deficiencies resulting transport component errors(see Branch, para. 0032)  

3.) Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190312793, Hazen in view of US 20020188486, Gil  
 	In regards to claim 17, Hazen teaches in a business application, a computer system for verifying a transport, comprising: a source system configured to provide a transport(US 20190312793, Hazen, para. 0024, 0077 and 0090, where tracking data identifies transport management data, wherein a transformation platform provides transport information from an environment within[i.e. source] SAP ERP system); a destination system configured to receive the transport(US 20190312793, Hazen, para. 0077, where an environment outside the SAP ERP system is configured to receive[i.e. destination] transmission data); and a transport profiler configured to analyze the transport prior to transmission from the source system to the destination system, wherein the analysis comprises verifying operation of operation of the destination system with the transport(US 20190312793, Hazen, para. 0077, wherein an SAP ERP system may be configured[e.g. profiled] to check for installation errors, license information for using service management tools to prepare the one or more environments prior to permitting data transmission between environments within the SAP ERP system and an environment outside the SAP ERP system),  	Hazen does not teach further wherein the transport profiler is stored in a central system and the source system and the destination system include a plug-in for monitoring transports 	However, Gil teaches further wherein the transport profiler is stored in a central system(US 20020188486, Gil, para. 0060, where the network provides for consolidated data repositories that store configuration[i.e. profiler] information) and the source system and the destination system include a plug-in for monitoring transports(US 20020188486, Gil, para. 0053, 0070 and fig. 4, where an OEM[84, source] may consist of an ERP and CRM application that maintain inventory[i.e. monitor] information and an 3PL[102, destination], consisting of a WMS and CRM applications, for maintaining inventory[i.e. monitoring] in a warehouse, wherein the application may be Java based applications[e.g. plug-ins]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Gil because a user would have been motivated to apply supply chain management methods, taught by Gil, to the organizational diagnostic assessments used by Hazen in order to derive a decentralized business model for leveraging outsourcing that results in minimization of business costs(see Gil, para. 0004) 
 	In regards to claim 18, the combination of Hazen and Gil teach the computer system of claim 12, wherein the transport profiler is zero footprint by being stored in the central system and not stored in the source system or not stored in the destination system(US 20020188486, Gil, para. 0060, where the network provides for consolidated data repositories that store configuration[i.e. profiler] information, wherein the repository may act as a proxy for enterprise applications within the network[i.e. having data at a centralized location such that the configuration data information leaves zero footprint at either a source or destination]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Gil because a user would have been motivated to apply supply chain management methods, taught by Gil, to the organizational diagnostic assessments used by Hazen in order to derive a decentralized business model for leveraging outsourcing that results in minimization of business costs(see Gil, para. 0004) 
 	In regards to claim 19, the combination of Hazen and Gil teach the computer system of claim 12, wherein the business application comprises a software application(US 20020188486, Gil, para. 0070 and fig. 4, where an OEM[84, source] may consist of an ERP and CRM applications). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Gil because a user would have been motivated to apply supply chain management methods, taught by Gil, to the organizational diagnostic assessments used by Hazen in order to derive a decentralized business model for leveraging outsourcing that results in minimization of business costs(see Gil, para. 0004)  
 	In regards to claim 20 the combination of Hazen and Gil teach the computer system of claim 19, wherein the software application comprises at least one of Customer Relationship Management (CRM), Supplier Relationship Management (SRM), Supply Chain Management (SCM), Product Life-cycle Management (PLM), Human Capital Management (HCM), Integration Platforms, Business Warehouse (BW), Business Intelligence (BI), or enterprise resource planning (ERP) (US 20020188486, Gil, para. 0070 and fig. 4, where an OEM[84, source] may consist of an ERP and CRM applications). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hazen with the teaching of Gil because a user would have been motivated to apply supply chain management methods, taught by Gil, to the organizational diagnostic assessments used by Hazen in order to derive a decentralized business model for leveraging outsourcing that results in minimization of business costs(see Gil, para. 0004)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438